Citation Nr: 0813577	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
cerebrovascular accident (claimed as syncopal episode), to 
include as secondary to service-connected PTSD and/or 
service-connected residuals of shrapnel wound to frontal 
calavaria, right side, with retained foreign body. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from February 1966 to August 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision in 
which the RO denied service connection for hypertension and 
for residuals of cerebrovascular accident (claimed as 
syncopal episode).  The veteran filed a notice of 
disagreement (NOD) in October 2006, and the RO issued a 
statement of the case (SOC) in January 2007.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2007.

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.

The Board notes that, in its October 2006 rating decision, 
the RO addressed  the veteran's  entitlement  to service 
connection for each disability on a secondary as well as 
direct incurrence basis (even though both claims were 
characterized merely as ones for service connection).  In the 
SOC, the RO characterized each as including the matter of 
secondary service connection.  Moreover, subsequent testimony 
and medical evidence, as discussed below, reflects that the 
veteran is claiming service connection for hypertension, to 
include as secondary to PTSD, and service connection for CVA 
residuals, to include as secondary to multiple service-
connected disabilities.  Accordingly, the claims on appeal  
have been recharacterized as reflected on the title page. 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran when 
further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further RO 
action on each claim on appeal is warranted.

Initially, the Board notes that during the 60-day period for 
which the VLJ held open the record for submission of 
additional evidence, the veteran submitted to the RO VA 
outpatient treatment (VAOPT) record notes including an August 
2007 VAOPT note in which a VA physician opined that the 
veteran's PTSD aggravates his cardiovascular and 
cerebrovascular conditions.  This evidence was submitted to 
the RO without a waiver of initial RO consideration of such 
evidence.  Although the same VA physician had written in 
March 2004 that the veteran's PTSD aggravates his 
hypertension and cardiovascular functioning, the August 2007 
note constitutes  pertinent additional evidence with respect 
to the claim for service connection for residuals of a 
cerebrovascular accident, because this is the first medical 
opinion indicating that the veteran's cerebrovascular 
accident residuals are related to his PTSD.  As such, a 
remand for RO consideration of the evidence, and issuance of 
a supplemental SOC (SSOC) reflecting such consideration in 
connection with each claim is warranted.  See 38 C.F.R. 
§§ 20.1304, 20.800 (2007).  See also  38 C.F.R. §§ 19.31, 
19.37 (2007).

The Board also points out that the  two statements by the VA 
physician, while conclusory and therefore not of sufficient 
probative value to warrant a finding of service connection ( 
see Miller v. West, 11 Vet. App. 345, 348 (1998) and  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998)), 
indicates that the veteran's hypertension and CVA residuals 
may each be associated with his service-connected PTSD.  
Under these circumstances, remand for a VA examination and 
medical opinion -supported by stated rationale-that  
addresses the  relationship, if any, between the veteran's 
hypertension and his PTSD, and between his cerebrovascular 
accident residuals and his PTSD and/or his residuals of 
shrapnel wound to frontal calavaria, right side, with 
retained foreign body, is warranted.  See 38 C.F.R. § 
3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
notes that the September 2006 VA examiner's negative 
etiological opinion relates only to whether the veteran's CVA 
residuals are  related to his service-connected frontal 
calavaria shell fragment wound residuals.

Hence, the RO should arrange for the veteran to undergo VA 
cardiology and neurological examinations, by p appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claims 
(as the original claims for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2007).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report for any  scheduled 
examination(s), the RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to the veteran by the 
pertinent VA medical facility .Prior to arranging for the 
veteran to undergo further examination, the RO should give 
the veteran another opportunity to present any additional 
information and/or evidence pertinent to the claims for 
service connection for hypertension and residuals of 
cerebrovascular accident (claimed as syncopal episode).  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should request that 
the veteran furnish any evidence in his possession and ensure 
that its letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection for hypertension, to include as secondary to PTSD, 
and for residuals of cerebrovascular accident (claimed as 
syncopal episode), to include as secondary to service-
connected PTSD and/or service-connected residuals of shrapnel 
wound to frontal calavaria, right side, with retained foreign 
body

Finally, the Board notes that during the hearing and in a 
contemporaneous written statement, the veteran's 
representative requested that a copy of the claims file be 
mailed to the veteran.  Consequently, while these matters are 
in remand status, the RO should send a copy of the claims 
file to the veteran.

Accordingly, these  matters are hereby REMANDED to the RO, 
via the AMC, for the following:

1.  The RO should send a complete copy of 
the claims file to the veteran.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for service 
connection for hypertension, to include 
as secondary to PTSD, and service 
connection for residuals of 
cerebrovascular accident (claimed as 
syncopal episode), to include as 
secondary to service-connected PTSD 
and/or service-connected residuals of 
shrapnel wound to frontal calavaria, 
right side, with retained foreign body. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
( cited to above), particularly as 
regards disability rating and effective 
date, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
cardiology and neurological examinations, 
by appropriate physicians, at a VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physicians designated to examine the 
veteran, and the reports of the 
examinations should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

With respect to the veteran's 
hypertension, the VA cardiology examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that such disability (a) was caused, or 
(b) is aggravated by the veteran's 
service-connected PTSD.  If aggravation 
of the nonservice-connected hypertension 
by the service-connected PTSD is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.

With respect to the veteran's residuals 
of cerebrovascular accident, the VA 
neurological examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater  probability) that 
such disability (a) was caused, or (b) is 
aggravated by the veteran's service-
connected PTSD and/or his service-
connected residuals of shrapnel wound to 
frontal calavaria, right side, with 
retained foreign body.  If aggravation 
ofnonservice-connected disability by   
service-connected disability/ies  is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for hypertension, to 
include as secondary to PTSD, and for 
residuals of cerebrovascular accident 
(claimed as syncopal episode), to include 
as secondary to PTSD and/or residuals of 
shrapnel wound to frontal calavaria, 
right side, with retained foreign body, 
in light of all pertinent evidence and 
legal authority.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2007).



